DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3, 10, 14, 16-18, and 25-33 are pending and examined herein per Applicant’s 07/11/2022 filing with the Office.  
Claims 1-3, 10, 16-18, and 25 are amended.
Claim 9, 11-13, 14, 23, 24,  are canceled
Claims 4-8 and 19-22 were previously canceled.
Claim 26-33 are newly added.
This action is made final.

Response to Arguments
Applicant's arguments filed with respect to 35 U.S.C. 101  are directed to newly added limitations that are fully addressed in the updated rejection below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 10, 14, 16-18, and 25-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. mathematical concepts) without practical application or significantly more when the elements are considered individually and as an ordered combination. 
Step 1: Is the claimed invention to a process, machine, manufacture or composition of matter? 
Yes, the claims fall within at least one of the four categories of patent eligible subject. Claims 1-3, 10, 14, and 26-28 are to a method (process) and claims 16-18, 25, and 29-33 are to a system (machine).
Step 2A, prong 1:  Does the claim recite an abstract idea, law or nature, or natural phenomenon?
Yes, the claims are found to recite an abstract idea of a mathematical concepts.  Where mathematical concepts are mathematical relationships, mathematical formulas or equations, mathematical calculations (see MPEP § 2106.04(a)(2), subsection I).
It is noted that a claims does not have to recite any specific word (e.g. calculating, determining, performing, etc.) to be considered a mathematical calculation. See October 2019: Subject Matter Eligibility at p. 3-4.
Claim 1 (as a representative claim) recites the following, where the limitations found to contain elements of the abstract idea are in bold italics:
1. A method for designing and constructing a sub-marine cable, comprising:
determining, using one or more processors, a laying path arrangement of the sub-marine cable between two geographic locations, including; 
modeling a geographic terrain containing the two geographic locations, including modelling the geographic terrain into a grid with multiple grid points in which each point of the model is denoted by a 3D coordinate including altitude of the geographic location;
optimizing, using the one or more processors, an arrangement cost and a repair rate for the laying path based on the modelled geographic terrain, an arrangement cost model, and a repair rate model; 
determining, using the one or more processors and based on the optimization, a set of Pareto optimal solutions for generating, an approximate Pareto front; and 
determining, using the one or more processors, the laying path based on the approximate Pareto front; 
determining, using the one or more processors, whether a disaster that affects the determined laying path has occurred; 
in response to determining that a disaster has occurred, using the one or more processors to broadcast information related to the occurrence of the disaster
in response to the broadcasting of the information, receiving at the one or more processor input of one or more weights to be applied to one or more quantified cost factors and one or more quantified risk factors associated with the determined laying path;
applying, using the one or more processors, the one or more weightings to the one or more quantified cost factors and one or more quantified risk factors to determine a weighted sum of the one or more quantified cost factor and the one or more risk factors;
determining, using the one or more processors,  a plurality of respective local risk indices, each respective local risk index of the plurality of respective local risk indices being associated with a respective portion of a plurality of portions of the determined laying path the respective local risk index of at least two portions of the plurality of portions being determined based on different cost and risk factors, and a sum or integration of the plurality or respective local risk indices providing a risk index that represents a survivability of the sub-marine cable affected by the disaster; and
constructing the sub-marine cable based on the determined laying path and the plurality of respective local risk indices, using one or more higher levels of cable protection and/or shielding to construct portions of the plurality of portions having higher local risk indices.

The Office finds the crux of the claimed invention is to the determining the best infrastructure (e.g. underground or subsea communication cable) path to link two separated locations. That is to say the invention seeks to determine the optimal path based on the risk index; thus the claim is directed towards math.  Make this determination the claim uses an approximate Pareto front. Where the Office understands the claimed Pareto front is defined as the set of non-dominated solutions, where each objective is considered as equally good.  The concept is widely used in engineering. It allows the designer to restrict attention to the set of efficient choices, and to make tradeoffs within this set, rather than considering the full range of every parameter.  In the instant claims, when read in light of the specification the Pareto front are really just looking at the path of the existing infrastructure rather than the entire modeled area, see Spec. p. 8.  Further the use of weights to the cost and risk is an indication of math, as well as the use of the weights to determine the risk index.  
Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No, the claimed invention does not recite additional elements that integrate the abstract idea into a practical application.  Where a practical application is described as integrating the abstract idea by applying it, relying on it, or using the abstract idea in a manner that imposes a meaningful limit on it such that the claim is more than a drafting effort designed to monopolize it, see October 2019: Subject Matter Eligibility at p. 11.  The invention recites the additional elements of “receiving”, “broadcast(ing)”, and “displaying” that are found to be insignificant extra-solution activity, specifically pre- and post-solution activity respectively.
Where 2106.05(g) MPEP states, “term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent.”
Step 2B: Does the claim recite additional elements that amount to significantly more than the abstract idea?
No, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As explained above the additional elements are found to be insignificant extra-solution activity.  When these elements are considered individually or in the ordered combination they do not amount to significantly more than the identified abstract idea.
Further the claim requires a processor and other computing hardware component.   The elements are found to be general purpose hardware components that are claimed to carryout well-understood, routine, conventional activities - for example processing (“determining”, “applying”, and “modeling”) and displaying, See Spec. p.42-44. 
Where 2106.05(d)(I)(2) of the MPEP states, “A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").”
Further the newly amended “constructing” step is claim to such a high level of generality that it is found to simply be a step that merely instructs the how the machine would apply the abstract idea, see MPEP 2106.05(f). 
Finally, the limitations do NOT offer an improvement to another technology or technical field; improvements to the functioning of the computer itself; apply the judicial exception with, or by use of, a particular machine; effect a transformation or reduction of a particular article to a different state or thing; add a specific limitation other than what is well-understood, routine and conventional in the field, or add unconventional steps that confine the claim to a particular useful application; or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.  Therefore these additional limitations when considered individually or in combination do not provide an inventive concept that can transform the abstract idea into patent eligible subject matter.
The other independent claims recite similar limitations and are rejected for the same reasoning given above.  
The dependent claims do not further limit the claimed invention in such a way as to direct the claimed invention to statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 10, 14, 16-18, and 25-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically the independent claims have been amended to include the limitation of:
constructing the sub-marine cable based on the determined laying path and the plurality of respective local risk indices, using one or more higher levels of cable protection and/or shielding to construct portions of the plurality of portions having higher local risk indices. (claim 1)

This limitation is not supported by the specification.  In Applicant’s remarks, he states, the “[b]asis for this amendment can be found throughout the specification, which mentions construction, and in page 39 line 36 to page 40 line 5, which mentions using high level(s) of cable protection and/or shielding  to construct the portions with higher local risk indicies.” 07/11/22 Remarks p 10.  Respectfully, this section of the specification only speaks to using material that will reduce the number of repairs ergo the cost of construction/repairs and not the actual construction of the cable path.  It is noted that the specification does general disclose burying cable in the example on page 7, lines 15-17 and page 8, lines 1-7.  However here the burying is disclosed with in the context of the associated cost rather than the physical construction as claimed.
Building upon the upon the rejection of claim 1, claim 16 recites a similar limitation of:
a cable laying vehicle arranged to facilitate construction of the sub-marine cable based on the determined laying path and the plurality of respective local risk indices, with one or more higher levels of cable protection and/or shielding used to construct portions of the plurality of portions having higher local risk indices. (claim 16)

The specification mentions a remotely operated vehicle at page 6, lines 20-23, page 7, lines 24-25, and page 8, lines 4-7, 10-13, and 30-35.  These section disclose planning a path to allow for the stability of the remotely operated vehicle considering the submarine terrain.  The disclosure is to the planning rather than the implementation of the construction/cable laying according to the plan as amended.  While the Office an can appreciate that it is inherent that one plans so that one can do, these doing elements/capabilities (constructing/laying cable) are not expressly supported by the specification. 
The dependent claims do not cure the deficiencies identified in the independent claims; therefore these claims are also rejected for the reasons given above.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Byrne et al (US 2021/0390376 A1) teaches machine may utilize the results of the computer vision engine 140 to determine a path within the environment (e.g., using path planning engine 145) and navigate or interact with the scene autonomously based on the detected objects. In some implementations, the machine 115 may be embodied as an autonomous vehicle (for carrying passenger or cargo), an aerial, ground-based, or water-based drone, a robot, among other examples.
Lermusiaux et al (US 11,435,199 B2) teaches an optimized route for a vehicle include obtaining a target state, a fixed initial position of the vehicle, and dynamic flow information, and determining an optimized route from the fixed initial position to the target state using the dynamic flow information.
Gipps et al (US 2006/0020431 A1) teaches  methods and systems may involve providing a client-based application having a GUI that presents a plurality of constraints that relate to a project, a server-based application for calculating the costs of a plurality of potential paths for presenting a subset of paths with associated cost data, and determining optimized paths for at least one of a pipeline, a conveyor, a canal, a multipurpose utility pipe, and a telecommunication line.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331. The examiner can normally be reached Monday to Friday 10:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FOLASHADE ANDERSON/Primary Examiner, Art Unit 3623